             Case 3:21-cv-05249-WHO Document 1 Filed 07/07/21 Page 1 of 10




 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 5                                      SAN FRANCISCO DIVISION
 6 IN RE JUUL LABS, INC., MARKETING,                               Case No.
   SALES PRACTICES, AND PRODUCTS
 7 LIABILITY LITIGATION                                            Honorable William H. Orrick
 8

 9 This Document Relates to:                                        JURY TRIAL DEMANDED

10 William Allen Muthard, Jr.

11                   SHORT-FORM COMPLAINT AND DEMAND FOR JURY TRIAL
12                                 (PERSONAL INJURY)

13         The Plaintiff(s) named below file(s) this Short-Form Complaint and Demand for Jury Trial
   against Defendants named below by and through the undersigned counsel. Plaintiff(s) incorporate(s)
14 by reference the allegations contained in Plaintiffs’ Consolidated Master Complaint (Personal
   Injury), in In re Juul Labs, Inc., Marketing, Sales Practices, and Products Liability Litigation, MDL
15 No. 2913 in the United States District Court for the Northern District of California. Plaintiff(s) file(s)
   this Short-Form Complaint as permitted by Case Management Order No. 7 of this Court.
16

17           Plaintiff(s) select and indicate by checking-off where requested, the Parties and Causes of
     Actions specific to this case. 1
18
               Plaintiff, by and through their undersigned counsel, allege as follows:
19

20

21

22

23

24

25
     1
         If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the specific
26 facts supporting any such additional Cause(s) of Action, must be pled in a manner complying with the
     requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may attach additional
27 pages to this Short-Form Complaint.

28
                                                            -1-
                                                             SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                  (PERSONAL INJURY)
             Case 3:21-cv-05249-WHO Document 1 Filed 07/07/21 Page 2 of 10




 1 I.          DESIGNATED FORUM 2

 2             1.      Identify the Federal District Court in which the Plaintiff would have filed in the
                       absence of direct filing:
 3
                             Pennsylvania Eastern District Court
 4
                        (“Transferee District Court”).
 5

 6 II.         IDENTIFICATION OF PARTIES

 7             A.      PLAINTIFF(S)

 8                  2. Injured Plaintiff(s): Name of the individual injured due to use of JUUL products:
                          William Allen Muthard, Jr.
 9
                        (“Plaintiff”).
10

11                  3. At the time of the filing of this Short-Form Complaint, Plaintiff resides at:
12                        Schnecksville, Pennsylvania

13
                    4. Consortium Plaintiff: Name of the individual(s) that allege damages for loss of
14                     consortium:
15                        N/A
16                      (“Consortium Plaintiff”).

17
                    5. Survival and/or Wrongful Death Claims:
18                     (a)      Name and residence of Decedent Plaintiff when he/or she suffered a JUUL
19                              related death:
                                 N/A
20

21
                       (b)      Plaintiff/Decedent died on:
22                               N/A
23

24                     (c)      Plaintiff is filing this case in a representative capacity as the N/A of the having
                                been duly appointed as such by the Court of.
25
                                N/A__________________________________________________________
26

27

28
     2
         See Case Management Order No. 3, at II(C) (ECF No. 309).
                                                           -2-
                                                            SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                 (PERSONAL INJURY)
             Case 3:21-cv-05249-WHO Document 1 Filed 07/07/21 Page 3 of 10




 1              B.      DEFENDANT(S)

 2               6.     Plaintiff(s) name(s) the following Defendants in this action:
 3

 4
                                 JUUL LABS, INC., previously d/b/a as PAX LABS, INC. and PLOOM INC.; 3
 5
                                 ALTRIA GROUP, INC.;4
 6
                                 PHILIP MORRIS USA, INC.; 5
 7
                                 ALTRIA CLIENT SERVICES LLC;6
 8

 9                               ALTRIA GROUP DISTRIBUTION COMPANY; 7

10                               ALTRIA ENTERPRISES LLC;8
11                      THE MANAGEMENT DEFENDANTS
12
                                 JAMES MONSEES;9
13
                                 ADAM BOWEN;10
14
                                 NICHOLAS PRITZKER; 11
15

16                               HOYOUNG HUH;12

17                               RIAZ VALANI; 13

18

19

20   3
         Delaware corporation, with its principal place of business in San Francisco, California.

21
     4
         Virginia corporation, with its principal place of business in Richmond, Virginia.
     5
         Virginia corporation with its principal place of business in Richmond, Virginia.
22   6
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
23   7
         Virginia corporation with its principal place of business in Richmond, Virginia.
24   8
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
     9
         A resident of California.
25
     10
          A resident of California.
26   11
          A resident of California.
27   12
          A resident of California.

28
     13
          A resident of California.
                                                             -3-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
             Case 3:21-cv-05249-WHO Document 1 Filed 07/07/21 Page 4 of 10




 1                      THE E-LIQUID MANUFACTURING DEFENDANTS

 2                               MOTHER MURPHY'S LABS, INC.;14
 3
                                 ALTERNATIVE INGREDIENTS, INC.;15
 4
                                 TOBACCO TECHNOLOGY, INC.;16
 5
                                 eLIQUITECH, INC.;17
 6
                        THE DISTRIBUTOR DEFENDANTS
 7

 8                               MCLANE COMPANY, INC.; 18

 9                               EBY-BROWN COMPANY, LLC;19
10                               CORE-MARK HOLDING COMPANY, INC.; 20
11
                        THE RETAILER DEFENDANTS
12
                                 CHEVRON CORPORATION; 21
13
                                 CIRCLE K STORES INC.;22
14

15                               SPEEDWAY LLC;23

16                               7-ELEVEN, INC.;24

17

18

19
     14
          North Carolina corporation, with a principal place of business in North Carolina.
20   15
          North Carolina corporation, with a principal place of business in North Carolina.
21   16
          Maryland corporation, with a principal place of business in Maryland.
22
     17
          Maryland corporation, with a principal place of business in Maryland.
     18
          Texas corporation with a principal place of business in Texas.
23
     19
          Delaware limited liability company with a principal place of business in Illinois.
24   20
       Delaware corporation. From 2015-2018, principal place of business California; as of 2019, principal place
     of business Texas.
25
     21
          Delaware corporation with a principal place of business in California.
26   22
          Texas corporation with a principal place of business in Arizona.
27   23
          Delaware corporation with a principal place of business in Ohio.

28
     24
          Texas corporation with a principal place of business in Texas.
                                                             -4-
                                                              SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                   (PERSONAL INJURY)
             Case 3:21-cv-05249-WHO Document 1 Filed 07/07/21 Page 5 of 10




 1                               WALMART, INC.;25

 2                               WALGREENS BOOTS ALLIANCE, INC. 26
 3
                C.      PRODUCT USE
 4
                7.      Plaintiff used JUUL during the time-period including from approximately August,
 5                      2016 to July, 2019 and that use caused and or substantially contributed to his/her
                        injury.
 6

 7              D.      PHYSICAL INJURY 27

 8              8.      The Plaintiff(s) experienced the following physical condition, injury or illness alleged
                        to have been caused and or contributed to as a substantial factor by JUUL:
 9
                                  ADDICTION
10

11                                NICOTINE POISONING

12                               BEHAVIORAL ISSUES/MENTAL HEALTH (check all that apply):

13
                                         ANGER/OUTBURSTS
14                                       MOOD SWINGS
15                                       IRRITABILITY

16                                       SUICIDAL THOUGHTS
                                         SUICIDAL ATTEMPTS
17
                                         DEATH BY SUICIDE
18
                                         OTHER (specify): ANXIETY________
19

20

21                               COGNITIVE ISSUES (check all that apply):

22                                       ATTENTION DEFICIT DISORDER

23

24   25
          Delaware corporation with a principal place of business in Arkansas.
     26
          Delaware corporation with a principal place of business in Illinois.
25
     27
          Plaintiff(s) must check-off all physical injuries allegedly caused by Plaintiff’s use of JUUL. Plaintiff is not
26 required to plead here emotional or psychological injuries, or all manifestations of the physical injury alleged
     which will be inquired into as part of the Plaintiff’s Fact Sheet (“PFS”). This Short-Form Complaint assumes
27 that emotional and psychological damages are asserted by the Plaintiff.

28
                                                              -5-
                                                               SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                    (PERSONAL INJURY)
     Case 3:21-cv-05249-WHO Document 1 Filed 07/07/21 Page 6 of 10




 1                      LEARNING IMPAIRMENTS

 2                      LACK OF CONCENTRATION
                        TROUBLE SLEEPING
 3
                        OTHER (specify): ____________________________
 4

 5                CARDIOVASCULAR (check all that apply):
                         HEART ATTACK
 6
                         OTHER CARDIOVASCULAR DIAGNOSIS (specify)
 7                       ______________________________________________
 8
                  NEUROLOGIC (check all that apply):
 9
                    SEIZURES
10                  STROKE
11

12                RESPIRATORY/LUNG (check all that apply):
                     ACUTE EOSINOPHILIC PNEUMONIA/PULMONARY
13                   EOSINOPHILIA
14                   ACUTE INTERSTITIAL PNEUMONITIS OR ACUTE PNEUMONIA
15                   ACUTE RESPIRATORY DISTRESS SYNDROME (ARDS)
                     ASTHMA
16
                     BRONCHITIS
17
                     CHRONIC LUNG PROBLEMS
18                   CHRONIC OBSTRUCTIVE PULMONARY DISEASE (COPD)
19                   E-CIGARETTE, OR VAPING, PRODUCT USE ASSOCIATED LUNG
                     INJURY (EVALI)
20
                     EMPHYSEMA
21                   LIPOID PNEUMONIA
22                   LUNG TRANSPLANT
23                   OTHER SPECIFIED INTERSTITIAL PULMONARY DISEASE
                     PNEUMONIA (any type) (specify): __________________________
24
                     POPCORN LUNG/BRONCHIOLITIS OBLITERANS
25

26

27

28                 DEATH
                                        -6-
                                        SHORT-FORM COMPLAINT AND JURY DEMAND
                                                             (PERSONAL INJURY)
           Case 3:21-cv-05249-WHO Document 1 Filed 07/07/21 Page 7 of 10




 1

 2                            OTHER PERSONAL INJURIES (specify): ________________________

 3                       SHORTNESS OF BREATH
 4

 5           9.    The physical condition(s), injury/injuries or illness(es) alleged in paragraph 8
                   occurred at some point after Plaintiff began using JUUL, as set forth in paragraph 7.
 6
     V.      CAUSES OF ACTION ASSERTED
 7
             10.   The following Causes of Action asserted in the Plaintiffs’ Consolidated Master
 8

 9 Complaint (Personal Injury), and the allegations with regard thereto in the Plaintiffs’ Consolidated
10 Master Complaint (Personal Injury), are adopted in this Short Form Complaint by reference:

11        Check if   Cause  Cause of Action
          Applicable of
12                   Action
13                   Number

14                       I      STRICT LIABILITY - DESIGN DEFECT

15                      II      STRICT LIABILITY - FAILURE TO WARN
16
                        III     STRICT LIABILITY - MANUFACTURING DEFECT
17
                        IV      PRODUCTS LIABILITY - NEGLIGENT DESIGN
18
                        V       PRODUCTS LIABILITY –NEGLIGENT FAILURE TO WARN
19

20                      VI      PRODUCTS LIABILITY – NEGLIGENT MANUFACTURING

21                     VII      NEGLIGENCE AND/OR GROSS NEGLIGENCE

22                     VIII     NEGLIGENT FAILURE TO RECALL/ RETROFIT
23
                        IX      NEGLIGENT MISREPRESENTATION
24
                        X       FRAUD
25
                        XI      FRAUDULENT CONCEALMENT
26

27                     XII      CONSPIRACY TO COMMIT FRAUD

28
                                                    -7-
                                                     SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                          (PERSONAL INJURY)
      Case 3:21-cv-05249-WHO Document 1 Filed 07/07/21 Page 8 of 10




 1   Check if   Cause  Cause of Action
     Applicable of
 2              Action
                Number
 3

 4               XIII   UNJUST ENRICHMENT

 5               XIV    VIOLATION OF UNFAIR TRADE PRACTICES/CONSUMER
                        PROTECTION LAW and specify which state’s statute below
 6                      13 Pa. Stat. Ann.§§ 2314 et seq.
 7
                 XV     BREACH OF EXPRESS WARRANTY
 8
                 XVI    BREACH OF AN IMPLIED WARRANTY OF
 9                      MERCHANTABILITY
10
                 XVII   WRONGFUL DEATH
11
                XVIII   SURVIVAL ACTION
12
                 XIX     LOSS OF CONSORTIUM
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -8-
                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                              (PERSONAL INJURY)
          Case 3:21-cv-05249-WHO Document 1 Filed 07/07/21 Page 9 of 10




 1 VI.     ADDITIONAL CAUSES OF ACTION

 2                                                      NOTE
 3        If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the
          specific facts supporting any such additional Cause(s) of Action, must be pled in a manner complying
 4        with the requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may
          attach additional pages to this Short-Form Complaint.
 5

 6

 7          11.     Plaintiff(s) assert(s) the following additional theories against the Defendants
     designated in paragraph 6 above:
 8
          N/A
 9
10

11

12

13

14

15

16

17

18
             WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants for
19

20 compensatory, treble, and punitive damages, medical monitoring to diagnose JUUL induced injuries

21 at an earlier date to allow for timely treatment and prevention of exacerbation of injuries, together

22 with interest, costs of suit, attorneys' fees, and all such other relief as the Court deems proper, and

23 such further relief as the Court deems equitable and just, and as set forth in the Plaintiffs’

24
     Consolidated Master Complaint (Personal Injury).
25

26

27

28
                                                        -9-
                                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                              (PERSONAL INJURY)
     Case 3:21-cv-05249-WHO Document 1 Filed 07/07/21 Page 10 of 10




 1                                    JURY DEMAND

 2     Plaintiff(s) hereby demand a trial by jury as to all claims in this action.
 3

 4
                                              Respectfully submitted,
 5
                                              s/Anthony R. Friedman           ________
 6                                            Anthony R. Friedman, Esq. (Admitted PHV)
                                              THE SIMON LAW FIRM, P.C.
 7
                                              800 Market Street, Suite 1700
 8                                            St. Louis, MO 63101
                                              Tel: (314) 241-2929
 9                                            Email: afriedman@simonlawpc.com
10                                            Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 - 10 -
                                                   SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                        (PERSONAL INJURY)
